Citation Nr: 9909649	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-29 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
November 1971.  This appeal arises from a May 1997 rating 
decision of the Huntington, West Virginia, regional office 
(RO) which denied service connection for bilateral hearing 
loss.  The notice of disagreement was received in July 1997.  
The statement of the case was issued in July 1997.  The 
veteran's substantive appeal was received in September 1997.  
Therein, he requested to appear before a member of the Board 
of Veterans' Appeals (Board) at the local RO.  In a statement 
received in September 1998, the veteran withdrew this 
request.


FINDINGS OF FACT

1.  The veteran suffered from perforated eardrums in service 
resulting from a blast injury; there were complaints of 
hearing loss following the injury.

2.  Ear and audiological evaluations at discharge examination 
were normal.

3.  There is no competent medical evidence linking the 
veteran's current hearing loss with any injury or noise 
exposure in service.

4.  The veteran's claim for service connection for bilateral 
hearing loss is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's induction examination reported that his ears 
and drums (perforation) were normal.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
X
10
LEFT
5
0
15
X
5

An August 1968 report from the ears, nose, and throat (ENT) 
clinic indicated that the veteran was treated for complaints 
of ear drainage following a blast injury.  There was pus in 
the canal of his left ear.  There was watery discharge from 
the right ear.  The tympanic membranes of both ears had 
perforations, central type.  The diagnosis was perforated 
tympanic membranes with otitis media.  The tympanic membranes 
of both ears healed by September 1968.  An October 1968 
treatment note from the ENT clinic indicated that the 
tympanic membranes were healed, and that the veteran's 
hearing was "ok."

The veteran was seen for complaints of decreased hearing and 
pain in the left ear in June 1971.  The diagnosis was 
traumatic hearing loss.  He was referred to the audiology 
clinic for testing.  He was also noted to have complained of 
a ringing in his ears.

On audiological evaluation conducted in June 1971, pure tone 
thresholds, in 

decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
X
20
LEFT
20
20
15
X
20

The impression was near normal hearing bilaterally and 
tinnitus secondary to acoustic trauma.

On a Report of Medical Examination pending discharge, the 
veteran's ears and drums (perforation) were found to be 
normal.  Although he denied ear trouble, he did report his 
ears were injured in Viet Nam.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
15

In December 1971, the veteran filed a claim for service 
connection for the residuals of a shell fragment wound 
including "busted ear drums."

The veteran was afforded a VA general medical examination in 
January 1972.  He stated that he sustained a shell fragment 
wound to his left ear with a rupture of both eardrums.  He 
said that he continued to experience the concussion 
(concomitant) ringing in both ears.  The veteran indicated 
that his hearing was "pretty good."  He stated that he had 
a slight hearing loss in his right ear.  The left ear was 
very well healed.  There remained a few small pieces in the 
inner part of the ear that were asymptomatic.  The 
examination revealed both eardrums were intact.  There was no 
evidence of discharge, but there was evidence of a small 
amount of wax in each ear.  The diagnosis was slight hearing 
loss of right ear and moderate ringing in both ears.  An 
audiological examination was not conducted at this time.  

By a rating action dated in July 1972, service connection for 
the residuals of bilateral perforated eardrums and a shell 
fragment wound of the left ear was granted.  Noncompensable 
disability evaluations were assigned.  No conclusions were 
made with regard to the veteran's hearing.

The veteran filed a claim for service connection for hearing 
loss in March 1997.

In a letter dated in April 1997, the RO requested that the 
veteran submit evidence showing that his claimed disability 
had been treated since his discharge.  He was informed that 
this evidence could include statements from doctors who had 
treated him since his discharge.  He was told that those 
statements need to show the dates of any examinations or 
treatment, findings, and diagnoses.

By a rating action dated in May 1997, service connection for 
bilateral hearing loss was denied.  The RO acknowledged that 
the veteran's service medical records referenced complaints 
of hearing loss following trauma to the ears that included 
ruptures of the tympanic membranes.  However, the veteran's 
hearing was observed to have been found to be within normal 
range for VA purposes.  The RO also noted that the veteran 
had failed to respond to its request to submit evidence which 
documented continuity of treatment.  In this regard, the RO 
determined that there was no evidence that showed the veteran 
had a high frequency sensorineural hearing loss to a 
compensable degree within one year of his discharge, or that 
any current hearing loss was attributable to his military 
service.

The veteran filed a notice of disagreement in July 1997.  He 
asserted that his ears were damaged during combat.  He said 
he received a pension after his discharge due to his damaged 
ears.  He maintained that the problem never improved.  In 
fact, the veteran contended his ear problem had significantly 
worsened over the last few years.  He indicated, however, 
that he was unaware of any medical records that would 
substantiate his contentions.

The veteran was afforded a VA ENT and audiological 
examination in January 1998.  He stated that he was hit by 
shrapnel while performing his duties, and that he suffered an 
injury to his ear, perforated eardrums, and hearing loss.   
He reported that he was employed from 1971 to 1974 building 
trailers, from 1974 to 1980 in an interstate service station, 
from 1980 to 1986 selling trailers, and from 1986 to the 
present as a mechanic.  The examiner stated that he had 
reviewed the veteran's claims folder, and that there was no 
evidence of ear perforation.

On examination, the ear canals were normal.  The tympanic 
membranes were whitish and shiny.  There was no scar or 
middle ear infection and no sequelae of middle ear trauma or 
perforated eardrum.  The veteran's hearing threshold was 15 
decibels (dB) for the frequency of 1000 and 2000 in both 
ears.  Then, there was a sharp drop to 50 dB for the 
frequency 4000 in the right ear.  The left ear also dropped 
to 50 dB for the frequency 4000.  Based on the physical 
examination and a comparison of the aforementioned 
audiometric findings and those from 1971, the examiner 
concluded that the veteran did not sustain any injury or 
hearing loss that was related to his active service.  The 
examiner stated that the veteran's moderate hearing loss at 
the 4000 frequency was "due to acoustic trauma, due to age 
and to noise exposure in life."

In March 1998, service connection for bilateral hearing loss 
was denied.  The RO concluded that there were no findings 
that showed that the veteran suffered a hearing loss in 
service, or that any event in service was related to his 
current hearing loss.  A supplemental statement of the case 
was furnished to the veteran in March 1998.

In its February 1999 Informal Hearing Presentation, the 
veteran's representative argued that the claim for service 
connection for bilateral hearing loss was supported by the 
evidence of record.  The representative stated that the 
veteran's complaints of hearing loss in service were well 
documented, and that the veteran currently suffered from a 
bilateral hearing loss.  He further asserted that the opinion 
rendered by the VA examiner in January 1998 was not probative 
because the examiner contradicted himself in his findings.  
Specifically, while the examiner initially stated that the 
veteran hearing loss was not related to his military service, 
the representative observed that he later expressed the 
opinion that the hearing loss was due to acoustic trauma, 
age, and noise exposure in life.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war and an organic disease of the 
nervous system (sensorineural hearing loss) becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  See 
Caluza v. Brown, 7 Vet.App. 498, 507 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

There is evidence that the veteran suffered perforated 
eardrums in service as a result of a blast injury, and that 
he complained of hearing loss at that time.  There is also 
evidence that the veteran currently suffers from a bilateral 
hearing loss for VA purposes.  See 38 C.F.R. §3.385 (1998).  
Thus, the threshold question is whether the veteran's current 
hearing loss is related to his noise exposure in service.  

Here, there is no medical evidence to establish a causal link 
between the veteran's in service blast injury and his current 
bilateral hearing.  The veteran has not offered any medical 
opinion that attributes his current bilateral hearing loss to 
any acoustic trauma that occurred during his military 
service.  The veteran's opinion that his in service exposure 
to noise caused his bilateral hearing loss does not meet this 
standard.  As indicated in Espiritu v. Derwinski, questions 
of medical diagnosis or causation require the expertise of a 
medical professional.  Moreover, after reviewing the evidence 
of record, a VA examiner concluded in January 1998 that the 
veteran did not sustain a hearing loss that was related to 
his military service.  Instead, the veteran's hearing loss 
was attributed to acoustic trauma due to age and noise 
exposure in life.

The Board acknowledges that the veteran complained of a 
slight hearing loss in his right ear shortly after discharge, 
and that he was examined for complaints of hearing loss in 
service.  Nevertheless, following an audiological examination 
in June 1971, the veteran was diagnosed as having normal 
hearing.  He was also shown to have normal hearing at his 
discharge examination.  Thus, there is no evidence that the 
veteran was diagnosed as having chronic hearing loss 
disability in service.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Even if such were shown, it 
would not necessarily follow that there is a relationship 
between any present disability and the continuity of 
symptomatology demonstrated.  Where, as in this case, the 
question involved requires medical expertise, a medical 
opinion is required to establish that the reported hearing 
loss since service was etiologically related to the veteran's 
current hearing loss disability.  No such medical evidence 
has been submitted in this case.  See Savage v. Gober.

The Board notes that the veteran has repeatedly asserted that 
he has suffered from bilateral hearing loss since his 
military service.  He further contends that he first began to 
experience a hearing loss following the aforementioned blast 
injury, and that his current hearing loss is etiologically 
related to that acoustic trauma. idence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998).  

However, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do 
not obviate the medical nexus requirement for setting forth a 
well-grounded claim; rather the first sentence of section 
1154(b) relates only to incurrence - that is, what happened 
[in service]".  See Arms v. West, No. 96-1214 (U.S. Vet. 
App. Feb. 11, 1999) citing Collette v. Brown, 82 F. 3d 389 
(Fed Cir. 1996).  These provisions do not establish service 
connection for a combat veteran.  Rather, they relax the 
evidentiary requirements for determining what happened in 
service.  The veteran must still establish that his claim is 
well-grounded by medical evidence showing a nexus between a 
current disability and service.  See Caluza v. Brown.  Again, 
the veteran has failed to submit medical evidence that 
establishes an etiological relationship between his current 
hearing loss and his exposure to acoustic trauma in service.  

Finally, the veteran's representative has contended that the 
findings of the January 1998 VA examination are inconsistent, 
and that the evidence of record supports a grant of service 
connection for bilateral hearing loss.  In this regard, the 
Board finds that the opinion contained in the examination 
report is clear and unambiguous.  The examiner clearly 
indicated that the veteran's hearing loss was caused by 
acoustic trauma due to age and noise exposure from life.  The 
examiner specifically stated that the hearing loss was not 
related to active service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 11 -


- 10 -


